DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2022 has been entered.

Acknowledgements
This action is in response to the RCE noted above.
Claims 21-38 are pending and have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-33 & 35-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song (WO 2004047046 A1) (“Song”) in view of Harada et al (U.S. Patent Application Publication No. 20060168580 A1) (“Harada”) and alternatively in view Ramirez (US 20120074927 A1) (“Ramirez”).  

As to claim 21, Song discloses:
a parameter maintenance system (server 170) (page 6, lines 37-39; fig. 1 & related text); 
said parameter maintenance system comprising a for-hire vehicle meter configuration module (module within server 170) (page 4, lines 5-26); said configuration module configured to provide a user interface for defining and/or modifying a plurality of for-hire vehicle operating parameters (page 8, lines 13-31; col. 15, lines 27-39); 
said parameter maintenance system configured to pass data (e.g. fare data) though a distribution system (network 160) (page 8, lines 8-12) ; 
said for-hire vehicle meter configuration module comprising software code which configures a for-hire vehicle meter and which software code is stored on tangible computer storage media (page 15, lines 27-40; fig. 6 & related text).  
a plurality of for-hire vehicle meters (mobile devices 100 installed in vehicles), said plurality of for-hire vehicle meters configured to be coupled to the distribution system (fig. 1 & related text) and to receive configuration data (e.g. fare data) from said parameter maintenance system (page 15, lines 27-40; fig. 6 & related text); and 

Song teaches mobile terminal comprising memory and a processor and remote
controller 110 memory and a processor (See. Fig. 2 & related text).

Song does not expressly disclose:
said for-hire vehicle meter comprising a secure portion and an unsecure portion; 
said parameter maintenance system configured to compare received data to data that it expects to determine if said for-hire vehicle meter has been tampered with; 
said plurality of for-hire vehicle meters comprising a secure tamper evident portion comprising a private key and a cipher engine module.

Harada, however, discloses:
said for-hire vehicle meter comprising a secure portion (tamper evident) and an unsecure portion (non-tamper evident) (¶¶ [0152], [0279]); 
said parameter maintenance system configured to compare received data to data that it expects to determine if said for-hire vehicle meter has been tampered with (¶¶ [0553]-[0555]); 
said plurality of for-hire vehicle meters comprising a secure tamper evident portion comprising a private key and a cipher engine module (e.g. algorithm for encrypting/decrypting ciphertext) (¶¶ [0116], [0158], [0152], [0173], [0179],  [0279], [0300]; fig. 13 & related text).

Therefore, it would have been obvious to a person of ordinary skill in the art to modify Song’s teaching to include a tamper-evident portion for storing encryption/decryption keys and/or algorithms, as disclosed by Harada, to protect data against tampering thereby increasing security. 

Alternatively, Ramirez, discloses said parameter maintenance system configured to compare received data to data that it expects to determine if said for-hire vehicle meter has been tampered with (¶¶ [0039]-[0040]); 

Therefore, it would have been obvious to a person of ordinary skill in the art to modify Song’s/ Ramirez’s teaching to include the function of determining if a meter has been tampered with, as disclosed by Ramirez, to protect data against tampering thereby increasing security. 

It also would have been obvious to one of ordinary skill in the art to include a temper-evident, encryption/decryption features in Song's system and as taught by Harada/ Ramirez since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The Examiner further notes that KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  See KSR, 127 S. Ct. at 1741, 82 USPQ2d at 1396.

As to claim 22, Song/ Harada/ Ramirez discloses as shown above.
Song further discloses wherein said parameter maintenance system is configured to receive for-hire vehicle operating parameters (page 15, lines 27-40; fig. 6 & related text); and 

As to claim 23, Song/ Harada/ Ramirez discloses as shown above.
Song further discloses wherein said parameter maintenance system is configured to generate data packets comprising operating parameters for a for-hire vehicle (page 15, lines 27-40; fig. 6 & related text). 

As to claim 24, Song/ Harada/ Ramirez discloses as shown above.
Song further discloses wherein said parameter maintenance system is configured to secure the data packets (page 4, lines 20-26).

As to claim 25, Song/ Harada/ Ramirez discloses as shown above.
Song does not specifically discloses wherein said parameter maintenance system secures the data packets via encryption. 
Harada, however, clearly discloses using encryption to secure data packets/messages (¶ [0019]). 
It would have been obvious to a person of ordinary skill in the art to modify Song communication methods to incorporate using encryption to secure data messages/packets, as disclosed by Harada, secure data so that only authorized users allowed access to the data thereby preventing unauthorized access to the data.  

As to claim 26, Song/ Harada/ Ramirez discloses as shown above.
Song further discloses wherein said parameter maintenance system is configured to send the secured data packets to the distribution system  (page 4, lines 20-26; page 15, lines 27-40; fig. 6 & related text). 

As to claim 27, Song/ Harada/ Ramirez discloses as shown above.
Song further discloses wherein said distribution system is configured to distribute the secured data packets to at least one of said plurality of for-hire vehicle meters (page 4, lines 20-26; page 15, lines 27-40; fig. 6 & related text).

As to claim 28, Song/ Harada/ Ramirez discloses as shown above.
Song further discloses wherein said plurality of for-hire vehicle meters comprise an unsecure portion which is interfaced with [other] portion (different  units interface with each other)  (col. 9, lines 23-27; fig. 2 & related text).
Song does not disclose an unsecure portion which is interfaced with said tamper evident portion. 
Harada, however, clearly discloses an unsecure portion (e.g. first memory 222 & second memory 221) which is interfaced with said tamper evident portion (e.g. tamper-resistant module 210) (¶ [0094]). 

Therefore, it would have been obvious to a person of ordinary skill in the art to modify Song’s teaching to include a tamper-evident portion, as disclosed by Harada, to protect data against tampering thereby increasing security. 

As to claim 29, Song/ Harada/ Ramirez discloses as shown above.
Song further discloses wherein said unsecure portion comprises a distance calculation device (page 9, lines 13-22; fig. 2 & related text). 

As to claim 30, Song/ Harada/ Ramirez discloses as shown above.
Song further discloses wherein said unsecure portion comprises a global positioning system ("GPS") receiver (page 9, lines 13-22; fig. 2 & related text). 

As to claim 31, Song/ Harada/ Ramirez discloses as shown above.
Song does not discloses wherein said cipher engine module is configured to decrypt a data packet using the private key.
Harada, however, discloses wherein said cipher engine module is configured to decrypt a data packet using the private key (e.g. algorithm for encrypting/decrypting ciphertext) (¶¶ [0116], [0279], [0300]; fig. 13 & related text).

Therefore, it would have been obvious to a person of ordinary skill in the art to modify Song’s teaching to include a tamper-evident portion for storing encryption/decryption keys and/or algorithms, as disclosed by Harada, to protect data against tampering thereby increasing security. 

As to claim 32, Song/ Harada/ Ramirez discloses as shown above. 

Song further discloses wherein said plurality of for-hire vehicle meters are configured to extract operating parameters from a […] data packet (page 15, lines 27-40; fig. 6 & related text). 
Song does not specifically discloses decrypted data packet. 
Harada, however, clearly discloses using encryption/decryption to secure data packets/messages (¶ [0019]). 
32.	It would have been obvious to a person of ordinary skill in the art to modify Song communication methods to incorporate using encryption to secure data messages/packets, as disclosed by Harada, secure data so that only authorized users allowed access to the data thereby preventing unauthorized access to the data.   

As to claim 33, Song/ Harada/ Ramirez discloses as shown above.
Song further discloses wherein at least one of said plurality of for-hire vehicle meters is configured to send a message (e.g. reception confirmation) to parameter maintenance system (page 16, lines 6-9; fig. 6 & related text). 
Song does not disclose …send a message to parameter maintenance system when said at least one of said plurality of for-hire vehicles receives a data packet that fails validation.

Harada, however, clearly discloses sending a failure notifications when authentication fails (¶ [0019]). 

32.	It would have been obvious to a person of ordinary skill in the art to modify Song teaching to incorporate sending failure notification messages, as disclosed by Harada, to notify the parties involved of the failure in order to take appropriate actions thereby enhancing user’s experience. 

As to claim 35, Song/ Harada/ Ramirez discloses as shown above.
Song further discloses wherein said parameter maintenance system is configured to push the configuration data out to said plurality of for-hire vehicle meters through the distribution system (page 15, lines 27-38; if a fare calculation criterion is changed by the government or the local government, the driving management server 170 generates a change signal of the fare calculation 30 variable in a step of S581).

As to claim 36, Song/ Harada/ Ramirez discloses as shown above.
Song further discloses wherein said plurality of for-hire vehicle meters are configured to pull the configuration data from said parameter maintenance system through the distribution system (page 15, lines 23-38; ….the mobile 35 terminal 100 corresponding to the mobile terminal identifier included in the change signal of the fare calculation variable receives the change signal of the fare calculation variable and then stores the fare calculation variable and the applying date in the memory in a step of 3583).

As to claim 37, Song/ Harada/ Ramirez discloses as shown above.
Song further discloses wherein said plurality of for-hire vehicle meters are configured to pull the configuration data from said parameter maintenance system through said distribution system at predetermined times (page 15, lines 27-30; if a fare
calculation criterion is changed by the government or the local government, the driving management server 170 generates a change signal of the fare calculation 30 variable in a step of S581).

As to claim 38, Song/ Harada/ Ramirez discloses as shown above.
Song further discloses wherein said plurality of for-hire vehicle meters are configured to pull the configuration data from said parameter maintenance system on a daily basis (page 14, lines 33-36; fig. 6; Once 35 the power of the mobile terminal 100 is turned on in a step of S550, the mobile terminal 100 may go through an authentication process…). 

The examiner further noted that the desired time for updates (push/pull) is a matter of design choice (In re Seid, 73 USPQ 431 (CCPA 1947) . 


Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song/ Harada/ Ramirez and further in view of Johnson et al. (US 6,565,443 Bl) (“Johnson”).

As to claim 34, Song/ Harada/ Ramirez discloses as shown above.
Song does not disclose wherein at least one of said plurality of for-hire vehicle meters is configured to shut down when it receives a data packet that fails validation.

Johnson, however, discloses wherein at least one of said plurality of for-hire vehicle meters is configured to shut down when it receives a data packet that fails validation (If the mass storage device 211 fails the verification procedure, the shutdown module 508 will shutdown the operation of the computing system 201) (Col. 9, lines 17-20; fig. 5 & related text). 
It would have been obvious to a person of ordinary skill in the art to modify Song’s teachings to include the function of shutting down a device when a verification procedure fails, as disclosed by Johnson, to prevent unauthorized access to data/device thereby enhancing security. 

Response to Arguments
Applicant’s arguments with respect to at least claim 21 have been considered but are moot because in view of the new grounds of rejection. 

Applicants argue (page 6): 
None of the references, alone or in combination, teach “said configuration module configured to provide a user interface for defining and/or modifying a plurality of for-hire vehicle operating parameters” or “said parameter maintenance system configured to compare received data to data that it expects to determine if said for-hire vehicle meter has been tampered with’. Thus, Applicant’s amendment claims are allowable on multiple grounds.
 
The Examiner, however, respectfully disagrees. 
Song discloses  a user interface for receiving data input (fare information) and generate a signal based on the fare information to the mobile terminal to effect a fare change (Page 15, lines 27-38).   
Applicants argue (page 7): 
Harada merely teaches a software management system and does not teach a system for for-hire vehicles. Thus, Harada does not teach a configuration module that is “configured to provide a user interface for defining and/or modifying a plurality of for-hire vehicle operating parameters”. And Harada does not teach a that the parameter maintenance system is “configured to compare received data to data that it expects to determine if said for-hire vehicle meter has been tampered with”. Ramirez merely teaches an electronic tamper detection for a utility meter and does not teach anything related to a for-hire vehicle. Thus, Ramirez fails to teach a configuration module that is “configured to provide a user interface for defining and/or modifying a plurality of for-hire vehicle operating parameters”. And Ramirez does not teach a that the parameter maintenance system is “configured to compare received data to data that it expects to determine if said for-hire vehicle meter has been tampered with”. Further, because the only processing within the system of Ramirez is within processing circuit 14, and Ramirez fails to disclose that the processing circuit can function by performing any comparison, much less “received data to data that it expects to determine if said for-hire vehicle meter has been tampered with”, Ramirez also fails to disclose this new recitation in Applicant’s amended independent claim 1…. 
 
The Examiner, however, respectfully disagrees. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the Notice of References Cited (form PTO-892). 
US 6686834 B1
A taxi meter system mounted on a taxicab for accurately computing a fare for a taxicab trip as function of time and distance is disclosed. The system provides discrimination means that eliminate the contribution to the fare that may otherwise be created by illegal means that degrade the performance of the taxi meter system. 
 
US 7567940 B1
(85) The Client Support Services subsystem 58 of FIG. 3 is comprised of the client services that typically do not require secure transactions. Client Support Services subsystem 58 of FIG. 3 includes the Client Support Servers 62, the Client Support Database Management System 62A, and the Client Support Database 62B, as shown in FIG. 5. The services that execute on the Client Support Servers preferably include, Registration Services, Auto-Update Service, Printer Config Service, Postal Rate Info Service, and Printer DB Update Service. The Client Support Services are typically low in volume, however, the number of servers and the capacity of the database can be readily scaled according to the workload of the system. In one embodiment, the Client Support Services are run on two servers.


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The Examiner can normally be reached on 8 AM- 5 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information As to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAMON OBEID/Primary Examiner, Art Unit 3685